                                                                        FILED
                                                                    IN CLERK'S OFFICE
                                                               U.S. DISTRICT COURT E.D.N.Y

                                                               ^      FEB 0 5 2019      -A-
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                 BROOKLYN OFFICE

EVERSON FRANCIS,                                            MEMORANDUM AND ORDER

                                                            19-CV-0189(BMC)(RER)
                             Plaintiff,
              -against-

MAJOR WORLD;SANTANDER CONSUMER USA;
SANTANDER BANK;NIELSEN CHRYSLER DODGE;
ATTORNEY ERIC KELTZ; UNKNOWN SALESMAN,

                             Defendants.
                                                       -X

RAMON E. REYES,JR., United States Magistrate Judge


       Plaintiffs request to proceed informa pauperis pursuant to 28 U.S.C. § 1915 is granted.

The United States Marshals Service is hereby directed to serve the summons and the complaint,

upon defendants without prepayment offees.


       SO ORDERED.



                                                            islSlamon £,Sleifed. Jjc
                                                            RAMON E.P^YES,JR.
                                                            United States Magistrate Judge

Dated:Brooklyn, New York
      February 5,2019
